EXHIBIT 10.I

CONFORMED COPY

 

 

DONALDSON COMPANY, INC.

$150,000,000
Senior Notes Issuable In Series

$23,000,000

6.20% Senior Notes, Series 1998-A, Tranche 1, due July 15, 2005

$27,000,000 6.31% Senior Notes, Series 1998-A, Tranche 2, due July 15, 2008

NOTE PURCHASE AGREEMENT

Dated as of July 15, 1998

 

 

Series 1998-A, Tranche 1 PPN: 257651 A* 0 Series 1998-A, Tranche 2 PPN: 257651 A
@ 8

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Section Page

 

 

 

 

 

 

1. AUTHORIZATION OF NOTES

 

1

 

 

 

1.1.

Amount; Establishment of Series

 

1

 

 

1.2.

The Series 1998-A Notes

 

2

 

 

 

 

 

 

 

2.

SALE AND PURCHASE OF SERIES 1998-A NOTES

 

2

 

 

 

 

 

 

3.

CLOSING

 

3

 

 

 

 

 

 

4.

CONDITIONS TO CLOSING

 

3

 

 

4.1.

Representations and Warranties

 

3

 

 

4.2.

Performance; No Default

 

3

 

 

4.3.

Compliance Certificates

 

3

 

 

4.4.

Opinions of Counsel

 

4

 

 

4.5.

Purchase Permitted By Applicable Law, etc

 

4

 

 

4.6.

Sale of Other Notes

 

4

 

 

4.7.

Payment of Special Counsel Fees

 

4

 

 

4.8.

Private Placement Number

 

4

 

 

4.9.

Changes in Corporate Structure

 

5

 

 

4.10.

Proceedings and Documents

 

5

 

 

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5

 

 

5.1.

Organization; Power and Authority

 

5

 

 

5.2.

Authorization, etc

 

5

 

 

5.3.

Disclosure

 

6

 

 

5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

6

 

 

5.5.

Financial Statements

 

7

 

 

5.6.

Compliance with Laws, Other Instruments, etc

 

7

 

 

5.7.

Governmental Authorizations, etc

 

7

 

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders

 

8

 

 

5.9.

Taxes

 

8

 

 

5.10.

Title to Property; Leases

 

8

 

 

5.11.

Licenses, Permits, etc

 

9

 

 

5.12.

Compliance with ERISA

 

9

 

 

5.13.

Private Offering by the Company

 

10

 

 

5.14.

Use of Proceeds; Margin Regulations

 

10

 

 

5.15.

Existing Indebtedness; Future Liens

 

11

 

 

5.16.

Foreign Assets Control Regulations, etc

 

11

 

 

5.17.

Status under Certain Statutes

 

11

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

5.18.

Environmental Matters

 

11

 

 

 

 

 

 

 

6.

REPRESENTATIONS OF THE PURCHASERS

 

12

 

 

6.1.

Purchase for Investment

 

12

 

 

6.2.

Source of Funds

 

12

 

 

 

 

 

 

 

7.

INFORMATION AS TO COMPANY

 

14

 

 

7.1.

Financial and Business Information

 

14

 

 

7.2.

Officer’s Certificate

 

17

 

 

7.3.

Inspection

 

17

 

 

 

 

 

 

 

8.

PREPAYMENT OF THE NOTES

 

18

 

 

8.1.

Required Prepayments

 

18

 

 

8.2.

Optional Prepayments with Make-Whole Amount

 

18

 

 

8.3.

Allocation of Partial Prepayments

 

18

 

 

8.4.

Maturity; Surrender, etc

 

18

 

 

8.5.

Purchase of Notes

 

19

 

 

8.6.

Make-Whole Amount

 

19

 

 

 

 

 

 

 

9.

AFFIRMATIVE COVENANTS

 

20

 

 

9.1.

Compliance with Law

 

20

 

 

9.2.

Insurance

 

21

 

 

9.3.

Maintenance of Properties

 

21

 

 

9.4.

Payment of Taxes and Claims

 

21

 

 

9.5.

Corporate Existence, etc

 

21

 

 

 

 

 

 

 

10.

NEGATIVE COVENANTS

 

22

 

 

10.1.

Consolidated Indebtedness; Indebtedness of Restricted Subsidiaries

 

22

 

 

10.2.

Liens

 

22

 

 

10.3.

Sale of Assets

 

24

 

 

10.4.

Mergers, Consolidations, etc

 

24

 

 

10.5.

Disposition of Stock of Restricted Subsidiaries

 

25

 

 

10.6.

Designation of Unrestricted Subsidiaries

 

25

 

 

10.7.

Nature of Business

 

26

 

 

10.8.

Transactions with Affiliates

 

26

 

 

 

 

 

 

 

11.

EVENTS OF DEFAULT

 

26

 

 

 

 

 

 

12.

REMEDIES ON DEFAULT, ETC

 

28

 

 

12.1.

Acceleration

 

28

 

 

12.2.

Other Remedies

 

29

 

 

12.3.

Rescission

 

29

 

 

12.4.

No Waivers or Election of Remedies, Expenses, etc

 

30

 

 

 

 

 

 

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

30

 

 

13.1.

Registration of Notes

 

30

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

13.2.

Transfer and Exchange of Notes

 

30

 

 

13.3.

Replacement of Notes

 

31

 

 

 

 

 

 

 

14.

PAYMENTS ON NOTES

 

31

 

 

14.1.

Place of Payment

 

31

 

 

14.2.

Home Office Payment

 

31

 

 

 

 

 

 

 

15.

EXPENSES, ETC

 

32

 

 

15.1.

Transaction Expenses

 

32

 

 

15.2.

Survival

 

32

 

 

 

 

 

 

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

32

 

 

 

 

 

 

17.

AMENDMENT AND WAIVER

 

33

 

 

17.1.

Requirements

 

33

 

 

17.2.

Solicitation of Holders of Notes

 

33

 

 

17.3.

Binding Effect, etc

 

33

 

 

17.4.

Notes held by Company, etc

 

34

 

 

 

 

 

 

 

18.

NOTICES

 

34

 

 

 

 

 

 

19.

REPRODUCTION OF DOCUMENTS

 

34

 

 

 

 

 

 

20.

CONFIDENTIAL INFORMATION

 

35

 

 

 

 

 

 

21.

SUBSTITUTION OF PURCHASER

 

36

 

 

 

 

 

 

22.

MISCELLANEOUS

 

36

 

 

22.1.

Successors and Assigns

 

36

 

 

22.2.

Payments Due on Non-Business Days

 

36

 

 

22.3.

Severability

 

36

 

 

22.4.

Construction

 

37

 

 

22.5.

Counterparts

 

37

 

 

22.6.

Governing Law

 

37


 

 

 

 

 

SCHEDULE A

—

Information Relating to Purchasers

 

 

 

 

 

SCHEDULE B

—

Defined Terms

 

 

 

 

 

SCHEDULE B-1

—

Existing Investments

 

 

 

 

 

SCHEDULE 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

 

 

 

 

 

SCHEDULE 5.5

—

Financial Statements

iii

--------------------------------------------------------------------------------




 

 

 

 

 

SCHEDULE 5.15

—

Existing Indebtedness

 

 

 

 

 

SCHEDULE 10.2

—

Existing Liens

 

 

 

 

 

EXHIBIT 1.1-A

—

Form of Senior Note

 

 

 

 

 

EXHIBIT 1.1-B

—

Form of Supplement

 

 

 

 

 

EXHIBIT 1.2(a)

—

Form of Series 1998-A, Tranche 1, Senior Note

 

 

 

 

 

EXHIBIT 1.2(b)

—

Form of Series 1998 -A, Tranche 2, Senior Note

 

 

 

 

 

EXHIBIT 4.4(a)

—

Form of Opinion of Counsel for the Company

EXHIBIT 4.4(b) — Form of Opinion of Special Counsel for the Purchasers

iv

--------------------------------------------------------------------------------




DONALDSON COMPANY, INC.
1400 West 94th Street
Minneapolis, Minnesota 55440
(612) 887-3131
Fax: (612) 887 3005

$150,000,000
Senior Notes Issuable In Series

$23,000,000

6.20% Senior Notes, Series 1998-A, Tranche 1, due July 15, 2005

$27,000,000 6.31% Senior Notes, Series 1998-A, Tranche 2, due July 15, 2008

Dated as of July 15, 1998

TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

DONALDSON COMPANY, INC., a Delaware corporation (the “COMPANY”), agrees with you
as follows:

1. AUTHORIZATION OF NOTES.

1.1. AMOUNT; ESTABLISHMENT OF SERIES.

The Company is contemplating the issue and sale of up to $150,000,000 aggregate
principal amount of its Senior Notes issuable in series (the “NOTES”, such term
to include any such Notes issued in substitution therefor pursuant to Section 13
of this Agreement). The Notes shall be substantially in the form set out in
Exhibit 1.1-A, with such changes therefrom, if any, as may be approved by the
purchasers of such Notes, or series thereof, and the Company. Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement. The Notes may be issued in one or more
series. Each series of Notes, other than the initial series, shall be issued
pursuant to a supplement to this Agreement

--------------------------------------------------------------------------------




(a “SUPPLEMENT”) in substantially the form of Exhibit 1.1-B, and shall be
subject to the following terms and conditions:

(a) the designation of each series of Notes shall distinguish the Notes of one
series from the Notes of all other series and the designation of each tranche
within a series shall distinguish the Notes of one tranche from the Notes of all
other tranches;

(b) the Notes of each series shall rank PARI PASSU with the Notes of all other
series and the Company’s other outstanding unsecured Indebtedness that has not
been expressly subordinated to any other Indebtedness of the Company;

(c) each series of Notes shall be dated the date of issue, bear interest at such
rate or rates, mature on such date or dates, be subject to such mandatory
prepayments on the dates and with the Make-Whole Amounts, if any, as are
provided in the Supplement under which such Notes are issued, and shall have
such additional or different conditions precedent to closing and such additional
or different representations and warranties or other terms and provisions as
shall be specified in such Supplement;

(d) except to the extent provided in foregoing clauses (a) through (c), all of
the provisions of this Agreement shall apply to the Notes of each series.

The Purchasers of the Series 1998-A Notes need not purchase subsequent series of
Notes.

1.2. THE SERIES 1998-A NOTES.

The Company has authorized, as the initial series of Notes hereunder, the issue
and sale of $50,000,000 aggregate principal amount of Notes to be designated as
its “SERIES 1998-A NOTES” (such term to include any such Notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Series
1998-A Notes will consist of $23,000,000 aggregate principal amount of 6.20%
Senior Notes, Series 1998-A, Tranche 1, due July 15, 2005 (the “SERIES 1998-A,
TRANCHE 1, NOTES”), and $27,000,000 aggregate principal amount of 6.31% Senior
Notes, Series 1998-A, Tranche 2, due July 15, 2008 (the “SERIES 1998-A, TRANCHE
2, NOTES”). The Series 1998-A Notes shall be substantially in the forms set out
in Exhibits 1.2(a) and (b), respectively, with such changes therefrom, if any,
as may be approved by you and the Company.

2. SALE AND PURCHASE OF SERIES 1998-A NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the “OTHER
PURCHASERS”), and you and the Other Purchasers will purchase from the Company,
at the Closing provided for in Section 3, Series 1998-A Notes in the principal
amount specified opposite your names in Schedule A at the purchase price of 100%
of the principal amount thereof. Your obligation hereunder and the obligations
of the Other Purchasers are several and not joint obligations and you shall have
no liability to any Person for the performance or non-performance by any Other
Purchaser hereunder.

2

--------------------------------------------------------------------------------




3. CLOSING.

The sale and purchase of the Series 1998-A Notes to be purchased by you and the
Other Purchasers shall occur at the offices of Gardner, Carton & Douglas, Quaker
Tower, Suite 3400, 321 North Clark Street, Chicago, Illinois 60610 at 9:00 a.m.,
Chicago time, at a closing (the “CLOSING”) on July 15, 1998 or on such other
Business Day thereafter on or prior to July 30, 1998 as may be agreed upon by
the Company and you and the Other Purchasers. At the Closing the Company will
deliver to you the Series 1998-A Notes to be purchased by you in the form of a
single Series 1998-A Note (or such greater number of Series 1998-A Notes in
denominations of at least $500,000 as you may request) dated the date of the
Closing and registered in your name (or in the name of your nominee), against
delivery by you to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number 1502-5005-4130
at US Bank - Minneapolis, US Bank Place, 601 Second Avenue South, Minneapolis,
MN 55402, ABA No. 0910-0002-2. If at the Closing the Company shall fail to
tender such Series 1998-A Notes to you as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
your satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.

4. CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the Series 1998-A Notes to be sold to
you at the Closing is subject to the fulfillment to your satisfaction, prior to
or at the Closing, of the following conditions:

4.1. REPRESENTATIONS AND WARRANTIES.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.

4.2. PERFORMANCE; NO DEFAULT.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Series 1998-A Notes (and the application of the proceeds thereof as contemplated
by Section 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Sections 10.1 through 10.8 had such Sections applied since such date.

4.3. COMPLIANCE CERTIFICATES.

(a) Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

3

--------------------------------------------------------------------------------




(b) Secretary’s Certificate. The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Series 1998-A Notes and the Agreement.

4.4. OPINIONS OF COUNSEL.

You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) from Dorsey & Whitney LLP, Counsel for the
Company, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as you or your
counsel may reasonably request (and the Company instructs its counsel to deliver
such opinion to you) and (b) from Gardner, Carton & Douglas, your special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as you may reasonably request.

4.5. PURCHASE PERMITTED BY APPLICABLE LAW, ETC.

On the date of the Closing your purchase of Series 1998-A Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (iii) not subject you to any tax, penalty or liability under or pursuant to
any applicable law or regulation, which law or regulation was not in effect on
the date hereof. If requested by you, you shall have received an Officer’s
Certificate certifying as to such matters of fact as you may reasonably specify
to enable you to determine whether such purchase is so permitted.

4.6. SALE OF OTHER NOTES.

Contemporaneously with the Closing the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Series 1998-A Notes to be
purchased by them at the Closing as specified in Schedule A.

4.7. PAYMENT OF SPECIAL COUNSEL FEES.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4, to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.

4.8. PRIVATE PLACEMENT NUMBER.

Private Placement numbers issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Series 1998-A Notes.

4

--------------------------------------------------------------------------------




4.9. CHANGES IN CORPORATE STRUCTURE.

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

4.10. PROCEEDINGS AND DOCUMENTS.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to you that:

5.1. ORGANIZATION; POWER AND AUTHORITY.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it owns or holds under lease, to transact the
business it transacts and proposes to transact, to execute and deliver this
Agreement and the Series 1998-A Notes and to perform the provisions hereof and
thereof.

5.2. AUTHORIZATION, ETC.

This Agreement and the Series 1998-A Notes have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Series 1998-A Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

5

--------------------------------------------------------------------------------




5.3. DISCLOSURE.

The Company, through its agent, BancAmerica Robertson Stephens, has delivered to
you and each Other Purchaser a copy of a Private Placement Memorandum, dated
June 1998 (the “MEMORANDUM”), relating to the transactions contemplated hereby.
The Memorandum fairly describes, in all material respects, the general nature of
the business and principal properties of the Company and its Subsidiaries.
Except for projections, as to which no representation or warranty is made, this
Agreement, the Memorandum, the documents, certificates or other writings
delivered to you by or on behalf of the Company in connection with the
transactions contemplated hereby and the financial statements listed in Schedule
5.5, taken as a whole, do not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. The
projections provided to you are based upon good faith estimates and assumptions
believed by the Company to be reasonable. Except as disclosed in the Memorandum
or in one of the documents, certificates or other writings identified therein,
or in the financial statements listed in Schedule 5.5, since July 31, 1997,
there has been no change in the financial condition, operations, business or
properties of the Company or any Restricted Subsidiary except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Memorandum or in the other documents, certificates and
other writings delivered to you by or on behalf of the Company specifically for
use in connection with the transactions contemplated hereby.

5.4. ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES; AFFILIATES.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) to the Company’s knowledge, of
the Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers. Each Subsidiary listed in Schedule 5.4 is a
Restricted Subsidiary.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good

6

--------------------------------------------------------------------------------




standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.4 and limitations imposed by corporate law statutes) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

5.5. FINANCIAL STATEMENTS.

The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
condition of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

5.6. COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC.

The execution, delivery and performance by the Company of this Agreement and the
Series 1998-A Notes will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any Material agreement, or
corporate charter or By-Laws, to which the Company or any Subsidiary is bound or
by which the Company or any Subsidiary or any of their respective properties may
be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.

5.7. GOVERNMENTAL AUTHORIZATIONS, ETC.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Series 1998-A
Notes.

5.8. LITIGATION; OBSERVANCE OF AGREEMENTS, STATUTES AND ORDERS.

(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or

7

--------------------------------------------------------------------------------




affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.9. TAXES.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate under GAAP. The Federal income tax liabilities
of the Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
December 31, 1990.

5.10. TITLE TO PROPERTY; LEASES.

The Company and its Subsidiaries have good and sufficient title to the
properties that they own or purport to own and that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

5.11. LICENSES, PERMITS, ETC.

Except as disclosed in Schedule 5.11,

8

--------------------------------------------------------------------------------




(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known Material conflict with the rights of others;

(b) to the best knowledge of the Company, no product of the Company infringes in
any Material respect any license, permit, franchise, authorization, patent,
copyright, service mark, trademark, trade name or other right owned by any other
Person; and

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.

5.12. COMPLIANCE WITH ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans that are subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than 5% of Adjusted Consolidated Net Worth. The term “BENEFIT LIABILITIES” has
the meaning specified in section 4001 of ERISA and the terms “CURRENT VALUE” and
“PRESENT VALUE” have the meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

9

--------------------------------------------------------------------------------




(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has been
disclosed in the most recent audited consolidated financial statements of the
Company and its Subsidiaries.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of your
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by you.

5.13. PRIVATE OFFERING BY THE COMPANY.

Neither the Company nor anyone acting on its behalf has offered the Series
1998-A Notes or any similar securities for sale to, or solicited any offer to
buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any person other than you, the Other Purchasers and not more than
42 other Institutional Investors, each of which has been offered the Series
1998-A Notes at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Series 1998-A Notes to the registration requirements of
Section 5 of the Securities Act.

5.14. USE OF PROCEEDS; MARGIN REGULATIONS.

The Company will apply the proceeds of the sale of the Series 1998-A Notes to
the repayment of Indebtedness to banks. No part of the proceeds from the sale of
the Series 1998-A Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute 25% or more of the value of such assets. As used in this
Section, the terms “MARGIN STOCK” and “PURPOSE OF BUYING OR CARRYING” shall have
the meanings assigned to them in said Regulation U.

5.15. EXISTING INDEBTEDNESS; FUTURE LIENS.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of

10

--------------------------------------------------------------------------------




April 30, 1998, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary that is outstanding in an aggregate principal amount in excess of
$5,000,000 and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that is outstanding in an aggregate principal
amount in excess of $5,000,000 and that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.2.

5.16. FOREIGN ASSETS CONTROL REGULATIONS, ETC.

Neither the sale of the Series 1998-A Notes by the Company hereunder nor its use
of the proceeds thereof will violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

5.17. STATUS UNDER CERTAIN STATUTES.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, the Interstate Commerce Act, as amended by the ICC
Termination Act, as amended, or the Federal Power Act, as amended.

5.18. ENVIRONMENTAL MATTERS.

Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted
asserting any claim against the Company or any of its Subsidiaries or any of
their respective real properties now owned, leased or operated by any of them or
other assets nor, to the knowledge of the Company or any Subsidiary, has any
such proceeding been instituted against any of their respective real properties
formerly owned, for damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect. Except as otherwise disclosed to you in writing,

(a) neither the Company nor any Subsidiary has knowledge of any facts that would
give rise to any claim for violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or

11

--------------------------------------------------------------------------------




formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not reasonably be expected to result in
a Material Adverse Effect;

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

6. REPRESENTATIONS OF THE PURCHASERS.

6.1. PURCHASE FOR INVESTMENT.

You represent that you are purchasing the Series 1998-A Notes for your own
account or for one or more separate accounts maintained by you or for the
account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of your or their property
shall at all times be within your or their control. You understand that the
Series 1998-A Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, and that the Company is not
required to register the Series 1998-A Notes.

6.2. SOURCE OF FUNDS.

You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “SOURCE”) to be used by you to pay
the purchase price of the Series 1998-A Notes to be purchased by you hereunder:

(a) if you are an insurance company, the Source does not include assets
allocated to any separate account maintained by you in which any employee
benefit plan (or its related trust) has any interest, other than a separate
account that is maintained solely in connection with your fixed contractual
obligations under which the amounts payable, or credited, to such plan and to
any participant or beneficiary of such plan (including any annuitant) are not
affected in any manner by the investment performance of the separate account; or

(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of Prohibited Transaction Exemption (“PTE”) 90-1 (issued
January 29, 1990), or (ii) a bank collective investment fund, within the meaning
of the PTE 91-38

12

--------------------------------------------------------------------------------




(issued July 12, 1991) and, except as you have disclosed to the Company in
writing pursuant to this paragraph (b), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (c); or

(d) the Source is a governmental plan; or

(e) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (e); or

(f) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA; or

(g) the Source is an “insurance company general account” as such term is defined
in the Department of Labor Prohibited Transaction Class Exemption 95-60 (issued
July 12, 1995) (“PTE 95-60”) and there is no “employee benefit plan” with
respect to which the aggregate amount of such general account’s reserves and
liabilities for the contracts held by or on behalf of such employee benefit plan
and all other employee benefit plans maintained by the same employer (and
affiliates thereof as defined in Section V(a)(1) of PTE 95-60) or by the same
employee organization (in each case determined in accordance with the provisions
of PTE 95-60) exceeds 10% of the total reserves and liabilities of such general
account (as determined under PTE 95-60) (exclusive of separate account
liabilities) plus surplus as set forth in the National Association of Insurance
Commissioners Annual Statement filed with the state of domicile of such
Purchaser.

As used in this Section 6.2, the terms “EMPLOYEE BENEFIT PLAN”, “GOVERNMENTAL
PLAN”, “PARTY IN INTEREST” and “SEPARATE ACCOUNT” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

13

--------------------------------------------------------------------------------




7. INFORMATION AS TO COMPANY.

7.1. FINANCIAL AND BUSINESS INFORMATION

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial condition of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

(b) Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial condition of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit

14

--------------------------------------------------------------------------------




provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);

(c) Unrestricted Subsidiaries — if, at the time of delivery of any financial
statements pursuant to Section 7.1(a) or (b), Unrestricted Subsidiaries account
for more than 10% of (i) the consolidated total assets of the Company and its
Subsidiaries reflected in the balance sheet included in such financial
statements or (ii) the consolidated revenues of the Company and its Subsidiaries
reflected in the consolidated statement of income included in such financial
statements, an unaudited balance sheet for all Unrestricted Subsidiaries taken
as whole as at the end of the fiscal period included in such financial
statements and the related unaudited statements of income, stockholders’ equity
and cash flows for such Unrestricted Subsidiaries for such period, together with
consolidating statements reflecting all eliminations or adjustments necessary to
reconcile such group financial statements to the consolidated financial
statements of the Company and its Subsidiaries;

(d) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Restricted Subsidiary to the public concerning
developments that are Material;

(e) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer obtains actual knowledge of the existence
of any actual or claimed Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(f) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

15

--------------------------------------------------------------------------------




(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(g) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes that is an Institutional Investor; and

(i) Supplements to Agreement — in the event an additional series of Notes is, or
is proposed to be, issued under this Agreement, promptly, and in any event
within 10 Business Days after execution and delivery thereof, a true copy of the
Supplement pursuant to which such Notes are to be, or were, issued.

7.2. OFFICER’S CERTIFICATE.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 during the quarterly or annual period covered by
the statements then being furnished; and

16

--------------------------------------------------------------------------------




(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Restricted
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review has not disclosed the existence during such period of any condition or
event that constitutes a Default or an Event of Default or, if any such
condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Restricted Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3. INSPECTION.

The Company will permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Restricted Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Restricted Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Restricted Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Restricted Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing.

8. PREPAYMENT OF THE NOTES.

8.1. REQUIRED PREPAYMENTS.

No regularly scheduled prepayments are due on the Series 1998-A Notes prior to
their stated maturity.

17

--------------------------------------------------------------------------------




8.2. OPTIONAL PREPAYMENTS WITH MAKE-WHOLE AMOUNT.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any series, including
the Series 1998-A Notes, in an amount not less than $2,000,000 in the aggregate
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
plus the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Company will give each holder of Notes of the series
to be prepaid written notice of each optional prepayment under this Section 8.2
not less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date, the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with Section
8.3), and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of Notes
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

8.3. ALLOCATION OF PARTIAL PREPAYMENTS.

In the case of each partial prepayment of the Notes of a series, the principal
amount of the Notes of such series to be prepaid shall be allocated among all of
the Notes of every tranche of such series at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. Each such partial prepayment pursuant to
Section 8.2 shall, in respect of the Notes of a series, be applied first to the
payment due on such Notes at final maturity and thereafter to any required
prepayments on such Notes, in inverse order of maturity.

8.4. MATURITY; SURRENDER, ETC.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

8.5. PURCHASE OF NOTES.

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the

18

--------------------------------------------------------------------------------




Notes. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

8.6. MAKE-WHOLE AMOUNT.

The term “MAKE-WHOLE AMOUNT” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“CALLED PRINCIPAL” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“DISCOUNTED VALUE” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“REINVESTMENT YIELD” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by (i) the yields reported, as of 10:00
A.M. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as the “PX
Screen” on the Bloomberg Financial Market Service (or such other display as may
replace the PX Screen on Bloomberg Financial Market Service) for actively traded
U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (ii) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by (a)
converting U.S. Treasury bill quotations to bond-equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between (1) the
actively traded U.S. Treasury security with the MATURITY closest to and greater
than the Remaining Average Life and (2) the actively traded U.S. Treasury
security with the MATURITY closest to and less than the Remaining Average Life.

19

--------------------------------------------------------------------------------




“REMAINING AVERAGE LIFE” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

“REMAINING SCHEDULED PAYMENTS” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“SETTLEMENT DATE” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

9.1. COMPLIANCE WITH LAW.

The Company will, and will cause each Subsidiary to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.2. INSURANCE.

The Company will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are

20

--------------------------------------------------------------------------------




maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

9.3. MAINTENANCE OF PROPERTIES.

The Company will and will cause each Restricted Subsidiary to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.4. PAYMENT OF TAXES AND CLAIMS.

The Company will, and will cause each Subsidiary to, file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax or assessment or claim if (i)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary in good faith and in appropriate proceedings, and the Company or
a Subsidiary has established adequate reserves therefor in accordance with GAAP
on the books of the Company or such Subsidiary or (ii) the nonpayment of all
such taxes, assessments and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

9.5. CORPORATE EXISTENCE, ETC.

Subject to Section 10.4, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.3 and 10.4, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each Restricted Subsidiary (unless merged into the
Company or another Restricted Subsidiary) and all rights and franchises of the
Company and its Restricted Subsidiaries unless, in the good faith judgment of
the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

21

--------------------------------------------------------------------------------




10.1. CONSOLIDATED INDEBTEDNESS; INDEBTEDNESS OF RESTRICTED SUBSIDIARIES.

The Company will not permit:

(a) Consolidated Indebtedness to exceed 65% of Consolidated Total Capitalization
at any time; and

(b) Any Restricted Subsidiary to incur any Indebtedness if, after giving effect
thereto and to the application of the proceeds therefrom, Priority Debt
outstanding would exceed 20% of Consolidated Total Capitalization.

10.2. LIENS.

The Company will not, and will not permit any Restricted Subsidiary to, permit
to exist, create, assume or incur, directly or indirectly, any Lien on its
properties or assets, whether now owned or hereafter acquired (unless,
concurrently with the incurrence, assumption or creation of such Lien, the
Company makes, or causes to be made, effective provision whereby the Notes are
equally and ratably secured by a Lien on the same property or assets), except:

(a) Liens existing on property or assets of the Company or any Restricted
Subsidiary as of the date of this Agreement that are described in Schedule 10.2;

(b) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;

(c) encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and similar charges and encumbrances of record on the
use of real property and defects in title arising or incurred in the ordinary
course of business, which, individually and in the aggregate, do not materially
impair the use or value of the property or assets subject thereto;

(d) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar liens) and Liens to secure the performance of
bids, tenders, leases or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation), surety or appeal bonds or other Liens of
like general nature incurred in the ordinary course of business and not in
connection with the borrowing of money;

(e) any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;

22

--------------------------------------------------------------------------------




(f) Liens securing Indebtedness of a Restricted Subsidiary to the Company or to
another Restricted Subsidiary;

(g) Liens (i) existing on property at the time of its acquisition by the Company
or a Restricted Subsidiary and not created in contemplation thereof, whether or
not the Indebtedness secured by such Lien is assumed by the Company or a
Restricted Subsidiary; or (ii) on property created contemporaneously with its
acquisition or within 180 days of the acquisition or completion of construction
or improvement thereof to secure or provide for all or a portion of the purchase
price or cost of construction or improvement of such property after the date of
Closing; or (iii) existing on property of a Person at the time such Person is
merged or consolidated with, or becomes a Restricted Subsidiary of, or
substantially all of its assets are acquired by, the Company or a Restricted
Subsidiary and not created in contemplation thereof; provided that in the case
of clauses (i), (ii) and (iii) such Liens do not extend to additional property
of the Company or any Restricted Subsidiary (other than property that is an
improvement to or is acquired for specific use in connection with the subject
property) and, in the case of clause (ii) only, that the aggregate principal
amount of Indebtedness secured by each such Lien does not exceed the lesser of
the fair market value (determined in good faith by the board of directors of the
Company or by one or more officers of the Company to whom authority to enter
into the transaction has been delegated by the board of directors) or cost of
acquisition or construction of the property subject thereto;

(h) Liens coincident to asset securitization transactions;

(i) Liens resulting from extensions, renewals or replacements of Liens permitted
by paragraphs (a), (f), (g) and (h), provided that (i) there is no increase in
the principal amount or decrease in maturity of the Indebtedness secured thereby
at the time of such extension, renewal or replacement, (ii) any new Lien
attaches only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist; and

(j) Additional Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (i) above, provided that, at the time of creation, assumption or
incurrence thereof and immediately after giving effect thereto and to the
application of the proceeds therefrom, Priority Debt outstanding does not exceed
20% of Consolidated Total Capitalization.

10.3. SALE OF ASSETS.

Except as permitted by Section 10.4, the Company will not, and will not permit
any Restricted Subsidiary to, sell, lease, transfer or otherwise dispose of,
including by way of merger (collectively a “DISPOSITION”), any assets, including
capital stock of Restricted Subsidiaries, in one or a series of transactions, to
any Person, other than (a) Dispositions in the ordinary course of business, (b)
Dispositions by the Company to a Restricted Subsidiary or by a Restricted
Subsidiary to the Company or another Restricted Subsidiary or (c) other
Dispositions not otherwise permitted by this Section 10.3, including the sale of
receivables pursuant to asset

23

--------------------------------------------------------------------------------




securitization transactions, provided that the aggregate net book value of all
assets so disposed of in any fiscal year pursuant to this Section 10.3(c) does
not exceed 10% of Consolidated Total Assets as of the end of the immediately
preceding fiscal year. Notwithstanding the foregoing, the Company may, or may
permit any Restricted Subsidiary to, make a Disposition and the assets subject
to such Disposition shall not be subject to or included in the foregoing
limitation and computation contained in Section 10.3(c) of the preceding
sentence to the extent that (i) such assets were acquired or constructed not
more than 180 days prior to Closing and are leased back by the Company or any
Restricted Subsidiary, as lessee, within 180 days of the acquisition or
construction thereof, or (ii) the net proceeds from such Disposition are within
one year of such Disposition (A) reinvested in productive assets by the Company
or a Restricted Subsidiary or (B) applied to the payment or prepayment of any
outstanding Indebtedness of the Company or any Restricted Subsidiary that is not
subordinated to the Notes. Any prepayment of Notes pursuant to this Section 10.3
shall be in accordance with Sections 8.2 and 8.3, without regard to the minimum
prepayment requirements of Section 8.2.

10.4. MERGERS, CONSOLIDATIONS, ETC.

The Company will not, and will not permit any Restricted Subsidiary to,
consolidate with or merge with any other Person or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person except that:

(a) the Company may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:

(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation organized and existing under the laws of the
United States or any State thereof (including the District of Columbia), and, if
the Company is not such corporation, such corporation (x) shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (y) shall have caused to be delivered to each holder of any Notes
an opinion of independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof;

(ii) the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, could incur immediately thereafter $1.00 of additional Priority Debt;

24

--------------------------------------------------------------------------------




(iii) immediately before and after giving effect to such transaction, no Default
or Event of Default shall exist; and

(b) Any Restricted Subsidiary may (x) merge into the Company (provided that the
Company is the surviving corporation) or another Restricted Subsidiary or (y)
sell, transfer or lease all or any part of its assets to the Company or another
Restricted Subsidiary, or (z) merge or consolidate with, or sell, transfer or
lease all or substantially all of its assets to, any Person in a transaction
that is permitted by Section 10.3 or, as a result of which, such Person becomes
an Restricted Subsidiary; provided in each instance set forth in clauses (x)
through (z) that, immediately before and after giving effect thereto, there
shall exist no Default or Event of Default.

10.5. DISPOSITION OF STOCK OF RESTRICTED SUBSIDIARIES.

The Company (i) will not permit any Restricted Subsidiary to issue its capital
stock, or any warrants, rights or options to purchase, or securities convertible
into or exchangeable for, such capital stock, to any Person other than the
Company or another Restricted Subsidiary (other than directors’ qualifying
shares, shares satisfying local ownership requirements or shares for any similar
statutory purposes), and (ii) will not, and will not permit any Restricted
Subsidiary to, sell, transfer or otherwise dispose of any shares of capital
stock of a Restricted Subsidiary (other than directors’ qualifying shares,
shares satisfying local ownership requirements or shares for any similar
statutory purposes) if such sale would be prohibited by Section 10.3. If a
Restricted Subsidiary at any time ceases to be such as a result of a sale or
issuance of its capital stock, any Liens on property of the Company or any other
Restricted Subsidiary securing Indebtedness owed to such Restricted Subsidiary,
which is not contemporaneously repaid, together with such Indebtedness, shall be
deemed to have been incurred by the Company or such other Restricted Subsidiary,
as the case may be, at the time such Restricted Subsidiary ceases to be a
Restricted Subsidiary.

10.6. DESIGNATION OF UNRESTRICTED SUBSIDIARIES.

The Company may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that, (a) if such Subsidiary initially is a Restricted Subsidiary, then such
Restricted Subsidiary may be subsequently designated as an Unrestricted
Subsidiary and such Unrestricted Subsidiary may be subsequently designated as a
Restricted Subsidiary, but no further changes in designation may be made, (b) if
such Subsidiary initially is an Unrestricted Subsidiary, then such Unrestricted
Subsidiary may be subsequently designated as a Restricted Subsidiary and such
Restricted Subsidiary may be subsequently designated as an Unrestricted
Subsidiary, but no further changes in designation may be made, (c) immediately
before and after designation of a Restricted Subsidiary as an Unrestricted
Subsidiary there exists no Default or Event of Default and (d) after designation
of a Restricted Subsidiary as an Unrestricted Subsidiary, the Company could
incur an additional $1.00 of Priority Debt.

25

--------------------------------------------------------------------------------




10.7. NATURE OF BUSINESS.

The Company will not, and will not permit any Restricted Subsidiary to, engage
in any business if, as a result, the general nature of the business in which the
Company and its Restricted Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Restricted Subsidiaries, taken as a whole, are engaged on
the date of this Agreement as described in the Memorandum.

10.8. TRANSACTIONS WITH AFFILIATES.

The Company will not and will not permit any Restricted Subsidiary to enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Restricted Subsidiary), except upon fair and
reasonable terms no less favorable to the Company or such Restricted Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

11. EVENTS OF DEFAULT.

An “EVENT OF DEFAULT” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(e) or Sections 10.1 through 10.8; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note; or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

26

--------------------------------------------------------------------------------




(f) (i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount in excess of 5% of Adjusted Consolidated Net Worth
(as of the end of the most recently completed fiscal period of the Company)
beyond any period of grace provided with respect thereto, or (ii) the Company or
any Restricted Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness that is outstanding in an aggregate
principal amount in excess of 5% of Adjusted Consolidated Net Worth (as of the
end of the most recently completed fiscal period of the Company) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared, due and payable before its stated maturity or
before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the giving
of notice of optional redemption, the passage of time or the right of the holder
of Indebtedness to convert such Indebtedness into equity interests), the Company
or any Restricted Subsidiary has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount in excess of 5% of
Adjusted Consolidated Net Worth (as of the end of the most recently completed
fiscal period of the Company); or

(g) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of authorizing any of the foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Significant Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of 5% of Adjusted Consolidated Net Worth (as of the end of the most recently
completed fiscal period of the Company) are rendered against one or more of the

27

--------------------------------------------------------------------------------




Company and its Significant Subsidiaries, which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Adjusted Consolidated Net Worth (as of the
end of the most recently completed fiscal period of the Company), (iv) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.

As used in Section 11(j), the terms “EMPLOYEE BENEFIT PLAN” and “EMPLOYEE
WELFARE BENEFIT PLAN” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. ACCELERATION.

(a) If an Event of Default with respect to the Company described in paragraph
(g) or (h) of Section 11 (other than an Event of Default described in clause (i)
of paragraph (g) or described in clause (vi) of paragraph (g) by virtue of the
fact that such clause encompasses clause (i) of paragraph (g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or

28

--------------------------------------------------------------------------------




notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. OTHER REMEDIES.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. RESCISSION.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of more than 50% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

12.4. NO WAIVERS OR ELECTION OF REMEDIES, EXPENSES, ETC.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice

29

--------------------------------------------------------------------------------




such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. REGISTRATION OF NOTES.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. TRANSFER AND EXCHANGE OF NOTES.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) of the same series in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Note established
for such series. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $500,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $500,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Sections 6.1(to the extent such representation is required for such transfer)
and 6.2.

30

--------------------------------------------------------------------------------




13.3. REPLACEMENT OF NOTES.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $250,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. PLACE OF PAYMENT.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Chicago,
Illinois at the principal office of Bank of America National Trust & Savings
Association in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

14.2. HOME OFFICE PAYMENT.

So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or

31

--------------------------------------------------------------------------------




surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by you under this Agreement and that has made the same agreement
relating to such Note as you have made in this Section 14.2.

15. EXPENSES, ETC.

15.1. TRANSACTION EXPENSES.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for you and the Other Purchasers collectively and, if reasonably
required, local or other counsel) incurred by you and each Other Purchaser or
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the reasonable costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, and (b)
the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save you
and each other holder of a Note harmless from, all claims in respect of any
fees, costs or expenses if any, of brokers and finders (other than those
retained by you).

15.2. SURVIVAL.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.

32

--------------------------------------------------------------------------------




17. AMENDMENT AND WAIVER.

17.1. REQUIREMENTS.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to you unless consented to by you in writing, and
(b) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

17.2. SOLICITATION OF HOLDERS OF NOTES.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes or any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

17.3. BINDING EFFECT, ETC.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver

33

--------------------------------------------------------------------------------




of any rights of any holder of such Note. As used herein, the term “THIS
AGREEMENT” or “THE AGREEMENT” and references thereto shall mean this Agreement
as it may from time to time be amended or supplemented.

17.4. NOTES HELD BY COMPANY, ETC.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular

34

--------------------------------------------------------------------------------




course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “CONFIDENTIAL INFORMATION” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified in writing when received by you as being
confidential or nonpublic information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to you prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by you or any person acting on
your behalf, (c) otherwise becomes known to you other than through disclosure by
the Company or any Subsidiary or a Person known to you to be under an obligation
of confidentiality to the Company, or (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available. You
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by you in good faith to protect confidential information
of third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes), (ii)
your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20 (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (iii) any other
holder of any Note, (iv) any Institutional Investor to which you sell or offer
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which you offer to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having supervisory jurisdiction over you, (vii) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about your investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to you, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which you are a party or (z) if an Event of Default has occurred and is
continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to

35

--------------------------------------------------------------------------------




such holder under this Agreement or requested by such holder (other than a
holder that is a party to this Agreement or its nominee), such holder will enter
into an agreement with the Company embodying the provisions of this Section 20.

21. SUBSTITUTION OF PURCHASER.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this Section
21), such word shall no longer be deemed to refer to such Affiliate, but shall
refer to you, and you shall have all the rights of an original holder of the
Notes under this Agreement.

22. MISCELLANEOUS.

22.1. SUCCESSORS AND ASSIGNS.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. PAYMENTS DUE ON NON-BUSINESS DAYS.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.

22.3. SEVERABILITY.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

36

--------------------------------------------------------------------------------




22.4. CONSTRUCTION.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.5. COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.6. GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

* * * * *

37

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

Very truly yours,

DONALDSON COMPANY, INC.

By:

Name:

Title:

38

--------------------------------------------------------------------------------




The foregoing is agreed to as of the date thereof.

METROPOLITAN LIFE INSURANCE COMPANY

By:
 Name:
Title:

PRINCIPAL LIFE INSURANCE COMPANY

By:
 Name:
Title:

By:
 Name:
Title:

TMG LIFE INSURANCE COMPANY

By:
 Name:
Title:

By:
 Name:
Title:

39

--------------------------------------------------------------------------------




STATE FARM LIFE INSURANCE COMPANY

By:
 Name:
Title:

By:
 Name:
Title:

AMERITAS LIFE INSURANCE CORP.

By: Ameritas Investment Advisors, Inc., as Agent

By:
 Name: Patrick J. Henry
Title: Vice President - Fixed Income Securities

AMERITAS VARIABLE LIFE INSURANCE COMPANY

By: Ameritas Investment Advisors, Inc., as Agent

By:
 Name: Patrick J. Henry
Title: Vice President - Fixed Income Securities

40

--------------------------------------------------------------------------------




SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

 

 

 

 

 

 

Name and Address of Purchaser

 

  Principal Amount of
Notes to be Purchased

 

 

 

 

 

 

 

 

 

 

 

METROPOLITAN LIFE INSURANCE
COMPANY

 

$22,000,000
Series 1998-A, Tranche 2

(1) All payments by wire transfer of immediately available funds to:

Metropolitan Life Insurance Company, Corporate Investments Account No.
002-2-410591
The Chase Manhattan Bank
Metropolitan Branch
33 East 23rd Street
New York, NY 10010
ABA # 021000021

providing sufficient information, including PPN, to identify the source and
application of funds and requesting the bank to send a credit advice thereof to
Metropolitan Life Insurance Company.

(2) All other communications:

Metropolitan Life Insurance Company Fixed Income Investments
334 Madison Avenue, P.O. Box 633
Convent Station, NJ 07961-0633
Attention: Private Placement Unit
Telecopier Number: (973) 254-3050

Tax ID #13-5581829

Schedule A

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Name and Address of Purchaser

 

  Principal Amount of
Notes to be Purchased

 

 

 

 

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE
COMPANY

 

$10,000,000
Series 1998-A, Tranche 1

 

 

 

 

 

711 High Street
Des Moines, IA 50392-0800
Attention: Investment Department - Secuirities
Fax: (515) 248-2490
Tel: (515) 248-3495

 

 

 

 

 

 

 

Address for all communications is as above,
except notices of payment with respect to the
notes, which shall be addressed to:

 

 

 

 

 

 

 

Principal Life Insurance Company
711 High Street
Des Moines, IA 50392-0960
Attention: Investment Accounting - Secuirities
Fax: (515) 248-2643
Tel: (515) 247-0689

 

 

 

 

 

 

 

All payments are to be by bank wire transfer of
immediately available funds to:

 

 

 

 

 

 

 

Norwest Bank Iowa, N.A.
7th & Walnut Streets
Des Moines, IA 50309
ABA # 073000228 OBI PFGSE (S) B0061681 ( )

 

 

 

 

 

 

 

For credit to Principal Life Insurance Company
Account No. 032395

 

 

2

Schedule A

--------------------------------------------------------------------------------




With the following accompanying information:

Name of Company: Donaldson Company, Inc. Description of Security: $23,000,000
Series 1998-A, Tranche 1, Senior Notes due July 15, 2005 Issuance Date:
__________________________ Security Number: 257651 A* 0
Bond Number: 16-B-61681
due Date and Application (as among principal, premium and interest) of the
payment being made.

Notes to be delivered to the Law Department of Purchaser

Taxpayer ID #42-0127290

3

Schedule A

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Name and Address of Purchaser

 

  Principal Amount of
Notes to be Purchased

 

 

 

 

 

 

 

 

TMG LIFE INSURANCE COMPANY
c/o The Mutual Group (U.S.), Inc.
401 North Executive Drive, Suite 300
Brookfield, WI 53008-0503
Attention: Connie Keller
Phone: (414) 641-4022
Facsimile: (414) 641-4055

 

$5,000,000
Series 1998-A, Tranche 1

(1) All payments on account of the Notes shall be made by wire or interbank
transfer of immediately available funds to:

Norwest Bank Minnesota, N.A.
ABA# 091000019
BNF A/C: 0840245
 BNF: Trust Clearing Account
REF: ATTN: Income Collections
TRUST ACCOUNT: 12250600
 Service Experts PPN: 257651 A* 0

(2) All notices in respect of payment shall be delivered to:

TMG Life Insurance Company
c/o The Mutual Group (U.S.), Inc.
Attention: Tamie Greenwood
401 North Executive Drive, Suite 300
Brookfield, WI 53008-0503
Phone: (414) 641-4027
Facsimile: (414) 641-4055

(3) All other communications shall be delivered to:

TMG Life Insurance Company
c/o The Mutual Group (U.S.), Inc.
401 North Executive Drive, Suite 300
Brookfield, WI 53008-0503
Phone: (414) 641-4027
Facsimile: (414) 641-4055

Name of Nominee in which Notes are to be issued: TMG Life Insurance Company

Taxpayer I.D. #: 45-0208990

4

Schedule A

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Name and Address of Purchaser

 

  Principal Amount of
Notes to be Purchased

 

 

 

 

 

 

 

 

STATE FARM LIFE INSURANCE
COMPANY

 

$5,000,000
Series 1998-A, Tranche 1

 

 

 

 

 

 

 

$5,000,000
Series 1998-A, Tranche 2

 

 

 

 

 

WIRE TRANSFER INSTRUCTIONS

 

 

 

 

 

 

 

The Chase Manhattan Bank
ABA No. 021000021
SSG Private Income Processing
A/C #900-9-000200
For Credit To Account Number G 06893
Ref. PPN: 257651 A* 0 (Series 1998-A, Tranche 1)

 

PPN: 257651 A @ 8 (Series 1998-A, Tranche 2) Rate: 6.20% (Series 1998-A, Tranche
1) 6.31% (Series 1998-A, Tranche 2) Maturity Date: July 15, 2005 (Series 1998-A,
Tranche 1) July 15, 2008 (Series 1998-B, Tranche 2)

SEND NOTICES TO:

State Farm Life Insurance Company
Investment Dept. E-10
One State Farm Plaza
Bloomington, IL 61710

SEND CONFIRMATIONS TO:

State Farm Life Insurance Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710

5

Schedule A

--------------------------------------------------------------------------------




SEND THE ORIGINAL (VIA REGISTERED MAIL) TO:

Chase Manhattan Bank
Attn: Barbara Walsh

(North America Insurance)

3 Chase Metrotech Center - 6th Floor
Brooklyn, New York 11245

SEND AN ADDITIONAL COPY OF THE ORIGINAL SECURITY TO:

State Farm Life Insurance Company
One State Farm Plaza E-8
Bloomington, IL 61710
Attn: Investment Legal E-8
Larry Rottunda, Investment Counsel

Tax ID #37-0533090

6

Schedule A

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Name and Address of Purchaser

 

  Principal Amount of
Notes to be Purchased

 

 

 

 

 

 

 

 

 

 

 

AMERITAS LIFE INSURANCE
CORP.

 

$2,000,000
Series 1998-A, Tranche 1

(1) All payments by wire trans- fer of immediately available funds to:

U.S. Bank
ABA# 104-000-029
Ameritas Life Insurance Corp. Acct# 1-494-0070-0188
Re: Description of Note; Principal & Interest Breakdown

with sufficient information
to identify the source and
application of such funds.

(2) All notices of payments and written confirmations of such wire transfers:

Ameritas Life Insurance Corp. 5900 “O” Street
Lincoln, NE 68510-2234
Fax Number (402) 467-6970
Attn: James Mikus

(3) All other communications:

Ameritas Life Insurance Corp. 5900 “O” Street
Lincoln, NE 68510-2234
Attn: James Mikus

Tax ID Number: 47-0098400

7

Schedule A

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Name and Address of Purchaser

 

  Principal Amount of
Notes to be Purchased

 

 

 

 

 

 

 

 

 

 

 

AMERITAS VARIABLE LIFE INSURANCE
COMPANY

 

$1,000,000
Series 1998-A, Tranche 1

 

5900 “O” Street
Lincoln, NE 68510-2234

 

 

 

 

 

 

 

(1)     All payments by wire trans-

 

 

 

fer of Federal or other immediately
available funds to:

 

 

 

 

 

 

Bankers Trust Company
ABA# 021-001-033
Attn: Private Placement Processing

 

FCC: Ameritas Variable Life Insurance Company Acct: 097223
Re: Description of Note; Principal & Interest Breakdown with sufficient
information

with sufficient information
to identify the source and
application of such funds.

(2) All notices of payments and written confirmations of such wire transfers:

Ameritas Variable Life Insurance Company c/o Ameritas Life Insurance Corp. 5900
“O” Street
Lincoln, NE 68510-2234
Fax Number (402) 467-6970
Attn: James Mikus

(3) All other communications:

Ameritas Variable Life Insurance Company

Ameritas Life Insurance Corp. 5900 “O” Street
Lincoln, NE 68510-2234
Attn: James Mikus

Tax ID Number: 47-0657746

8

Schedule A

--------------------------------------------------------------------------------




SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“ADJUSTED CONSOLIDATED NET WORTH” means, as of any date, consolidated
stockholders’ equity of the Company and its Restricted Subsidiaries on such
date, determined in accordance with GAAP, less the amount by which outstanding
Restricted Investments on such date exceed 10% of the consolidated stockholders’
equity of the Company and its Restricted Subsidiaries, determined in accordance
with GAAP.

“AFFILIATE” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “CONTROL” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“BUSINESS DAY” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois or New York City are required or
authorized to be closed.

“CAPITAL LEASE” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“CLOSING” is defined in Section 3.

“CODE” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“COMPANY” means Donaldson Company, Inc., a Delaware corporation.

Schedule B

--------------------------------------------------------------------------------




“CONFIDENTIAL INFORMATION” is defined in Section 20.

“CONSOLIDATED INDEBTEDNESS” means, as of any date, Indebtedness of the Company
and its Restricted Subsidiaries as of such date determined on a consolidated
basis in accordance with GAAP.

“CONSOLIDATED TOTAL ASSETS” means, as of any date, the assets and properties of
the Company and its Restricted Subsidiaries as of such date determined on a
consolidated basis in accordance with GAAP.

“CONSOLIDATED TOTAL CAPITALIZATION” means, as of any date, the sum of
Consolidated Indebtedness and Adjusted Consolidated Net Worth as of such date.

“DEFAULT” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“DEFAULT RATE” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by Bank of
America National Trust & Savings Association in Chicago, Illinois as its “base”
or “prime” rate.

“DOMESTIC RESTRICTED SUBSIDIARY” means any Restricted Subsidiary organized under
the laws of the United States or any State thereof (including the District of
Columbia), substantially all of whose assets and business are located or
transacted in the United States.

“ENVIRONMENTAL LAWS” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA AFFILIATE” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“EVENT OF DEFAULT” is defined in Section 11.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

2

Schedule B

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“GOVERNMENTAL AUTHORITY” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which otherwise has jurisdiction over any properties of
the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“GUARANTY” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection and representations and warranties made in connection with
the securitization of assets) of such Person guaranteeing or in effect
guaranteeing any indebtedness, dividend or other obligation of any other Person
in any manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

3

Schedule B

--------------------------------------------------------------------------------




“HAZARDOUS MATERIAL” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable Environmental Law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“HOLDER” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“INDEBTEDNESS” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Indebtedness of the Company or a
Restricted Subsidiary shall not include Indebtedness of the Company to a
Restricted Subsidiary or Indebtedness of a Restricted Subsidiary to the Company
or to another Restricted Subsidiary.

“INSTITUTIONAL INVESTOR” means (a) any original purchaser of a Note and (b) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company, or
any other similar financial institution or entity, regardless of legal form.

4

Schedule B

--------------------------------------------------------------------------------




“INVESTMENTS” means all investments made, in cash or by delivery of property,
directly or indirectly, by any Person, in any other Person, whether by
acquisition of shares of capital stock, indebtedness or other obligations or
securities or by loan, advance, capital contribution or otherwise.

“LIEN” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“MAKE-WHOLE AMOUNT” is defined in Section 8.6.

“MATERIAL” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.

“MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, or (c)
the validity or enforceability of this Agreement or the Notes.

“MEMORANDUM” is defined in Section 5.3.

“MULTIEMPLOYER PLAN” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NOTES” is defined in Section 1.1.

“OFFICER’S CERTIFICATE” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“OTHER PURCHASERS” is defined in Section 2.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“PERSON” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

5

Schedule B

--------------------------------------------------------------------------------




“PLAN” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“PRIORITY DEBT” means, as of any date, the sum (without duplication) of (a)
unsecured Indebtedness of Domestic Restricted Subsidiaries on such date (other
than Indebtedness owed to the Company or another Restricted Subsidiary or
Indebtedness of a Person outstanding at the time such Person is merged or
consolidated with, or becomes, a Restricted Subsidiary) and (b) Indebtedness of
the Company and its Domestic Restricted Subsidiaries secured by Liens permitted
by Section 10.2(j) on such date.

“PROPERTY” or “PROPERTIES” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PURCHASER” means each purchaser listed in Schedule A.

“QPAM EXEMPTION” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“REQUIRED HOLDERS” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“RESPONSIBLE OFFICER” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this agreement.

“RESTRICTED INVESTMENTS” means all Investments of the Company and its Restricted
Subsidiaries, other than:

(a) property or assets to be used or consumed in the ordinary course of
business;

(b) assets arising from the sale of goods or services in the ordinary course of
business;

(c) Investments in Restricted Subsidiaries or in any Person which, as a result
thereof, becomes a Restricted Subsidiary;

6

Schedule B

--------------------------------------------------------------------------------




(d) Investments existing as of the date of this Agreement that are listed in the
attached Schedule B-1;

(e) Investments in treasury stock;

(f) Investments in:

(i) obligations, maturing within one year from the date of acquisition, of or
fully guaranteed by (A) the United States of America or an agency thereof or (B)
Canada or a province thereof;

(ii) tax-exempt securities, having an effective maturity within one year from
the date of acquisition, which are rated in one of the top two rating
classifications by at least one nationally recognized rating agency;

(iii) certificates of deposit or banker’s acceptances maturing within one year
from the date of acquisition issued by Bank of America National Trust & Savings
Association or other commercial banks whose long-term unsecured debt obligations
(or the long-term unsecured debt obligations of the bank holding company owning
all of the capital stock of such bank) are rated in one of the top three rating
classifications by at least one nationally recognized rating agency;

(iv) commercial paper maturing within 270 days from the date of issuance that,
at the time of acquisition, is rated in one of the top two rating
classifications by at least one nationally recognized rating agency;

(v) repurchase agreements, having a term of not more than 90 days and fully
collateralized with obligations of the type described in clause (i), with a bank
satisfying the requirements of clause (iii) or a broker-dealer registered as
such under the Exchange Act whose long-term unsecured debt obligations are rated
in one of the top three rating classifications by at least one nationally
recognized rating agency; and

(vi) cash or cash equivalents and money market instrument programs that are
properly classified as current assets in accordance with GAAP.

For purposes of this Agreement, an Investment shall be valued at the lesser of
(i) cost and (ii) the value at which such Investment is shown on the books of
the Company and its Restricted Subsidiaries in accordance with GAAP.

“RESTRICTED SUBSIDIARY” means any Subsidiary (a) of which at least a majority of
the voting securities are owned by the Company and/or one or more Wholly-Owned
Restricted

7

Schedule B

--------------------------------------------------------------------------------




Subsidiaries and of which the Company has management control and (b) which the
Company has not designated an Unrestricted Subsidiary.

“SECURITIES ACT” means the Securities Act of 1933, as amended from time to time.

“SENIOR FINANCIAL OFFICER” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“SERIES 1998-A NOTES” is defined in Section 1.2.

“SIGNIFICANT SUBSIDIARY” means, as of the date of determination, any Restricted
Subsidiary the assets or revenues of which account for more than 10% of the
Consolidated Total Assets of the Company and its Restricted Subsidiaries at the
end of the most recently ended fiscal period or more than 10% of the
consolidated revenues of the Company and its Restricted Subsidiaries for the
most recently completed four fiscal quarters.

“SOURCE” is defined in Section 6.2

“SUBSIDIARY” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“SUPPLEMENT” is defined in Section 1.1.

“THIS AGREEMENT” OR “THE AGREEMENT” is defined in Section 17.3.

“UNRESTRICTED SUBSIDIARY” means any Subsidiary of the Company that the Company
has designated an Unrestricted Subsidiary by notice in writing given to the
holders of the Notes.

“WHOLLY-OWNED SUBSIDIARY” means, at any time, any Subsidiary 100% of all of the
equity interests (except directors’ qualifying shares) and voting interests of
which are owned by any one or more of the Company and the Company’s other
Wholly-Owned Subsidiaries at such time.

8

Schedule B

--------------------------------------------------------------------------------




SCHEDULE B-1

EXISTING INVESTMENTS

 

 

 

 

Loan to AFS Inc. in the amount of

$200,000

 

 

 

 

Loan Guarantee to AFS Inc. in the amount of

$100,000

 

 

 

 

Loan to Craig Phillips in the amount of

$750,000

 

 

 

 

Loan to Douglas Smyth dba. Tubtec

$305,000

Schedule B-1

--------------------------------------------------------------------------------




SCHEDULE 5.4

SUBSIDIARIES AND OWNERSHIP
OF SUBSIDIARY STOCK

Schedule 5.4

--------------------------------------------------------------------------------




SCHEDULE 5.5

FINANCIAL STATEMENTS

Audited consolidated balance sheets of the Company and its Subsidiaries as of
July 31, 1997, 1996, 1995, 1994, 1993 and 1992, and the related consolidated
statements of earnings, changes in shareholders’ equity and cash flows for each
of the years then ended.

Unaudited consolidated balance sheets of the Company and its Subsidiaries as of
January 31, 1998 and 1997, the consolidated statements of earnings for the three
months ended January 31, 1998 and 1997 and the six months ended January 31, 1997
and 1998, and the consolidated statements of cash flows for the six months ended
January 31, 1998 and 1997.

Schedule 5.5

--------------------------------------------------------------------------------




SCHEDULE 5.15

EXISTING INDEBTEDNESS
(Principal Amounts in Excess of $5,000,000)

 

 

 

 

Donaldson Company Multi-Currency Revolver

$55,000,000

 

 

Donaldson Coordination Center NV

$9,319,000

 

 

Schedule 5.15


--------------------------------------------------------------------------------




SCHEDULE 10.2

EXISTING LIENS

Capital Leases in an aggregate amount of $325,000

Donaldson Europe NV Mortgage $182,000

Schedule 10.2

--------------------------------------------------------------------------------




EXHIBIT 1.1-A

[FORM OF NOTE]

DONALDSON COMPANY, INC.

[____]% SENIOR NOTE DUE [__________, ____]

 

 

 

 

No. [_____]

[Date]

 

$[_______]

PPN[______________]

 

 

 

FOR VALUE RECEIVED, the undersigned, DONALDSON COMPANY, INC. (herein

called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, promises to pay to [__________], or registered assigns,
the principal sum of $[_______] on [_____], [_____], with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of [____]% per annum from the date hereof, payable
semiannually, on [______] [____] and [______][____] in each year, commencing
with the [______] [____] or [______] [____] next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) [_____]% or (ii) 2% over the rate of interest
publicly announced by Bank of America National Trust & Savings Association from
time to time in Chicago, Illinois as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America National Trust & Savings Association in
Chicago, Illinois or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of July 15, 1998 [and a
Supplement thereto dated as of [________], [________]](as from time to time
further amended and supplemented, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein, and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Sections 6.1(to the extent such representation is
required for such transfer) and 6.2 of the Note Purchase Agreement. The Notes
have not been registered under the Securities Act of 1933, as amended.

Exhibit 1.1-A

--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] This Note is [also] subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreements but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

DONALDSON COMPANY, INC.

By:   

Title:

2

Exhibit 1.1-A

--------------------------------------------------------------------------------




EXHIBIT 1.1-B

[FORM OF SUPPLEMENT]

SUPPLEMENT TO NOTE PURCHASE AGREEMENT

THIS SUPPLEMENT is entered into as of [ ], [ ] (this “Supplement”) between
Donaldson Company, Inc., a Delaware corporation (the “COMPANY”), and the
Purchasers listed in the attached Schedule A (the “PURCHASERS”).

R E C I T A L S

A. The Company has entered into a Note Purchase Agreement dated as of July 15,
1998 with the purchasers listed in Schedule A thereto [and one or more
supplements or amendments thereto] (as heretofore amended and supplemented, the
“NOTE PURCHASE AGREEMENT”); and

B. The Company desires to issue and sell, and the Purchasers desire to purchase,
an additional series of Notes (as defined in the Note Purchase Agreement)
pursuant to the Note Purchase Agreement and in accordance with the terms set
forth below;

NOW, THEREFORE, the Company and the Purchasers agree as follows:

1. Authorization of the New Series of Notes. The Company has authorized the
issue and sale of $[ ] aggregate principal amount of Notes to be designated as
its [__]% Senior Notes, Series [ ], due [ ], [ ] (the “SERIES [ ] NOTES”, such
term to include any such Notes issued in substitution therefor pursuant to
Section 13 of the Note Purchase Agreement). The Series [ ] Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by you and the Company.

2. Sale and Purchase of Series [ ] Notes. Subject to the terms and conditions of
this Supplement and the Note Purchase Agreement, the Company will issue and sell
to each of the Purchasers, and the Purchasers will purchase from the Company, at
the Closing provided for in Section 3, Series [ ] Notes in the principal amount
specified opposite their respective names in Schedule A at the purchase price of
100% of the principal amount thereof. The obligations of the Purchasers
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance by any other
Purchaser hereunder.

Exhibit 1.1-B

--------------------------------------------------------------------------------




3. Closing. The sale and purchase of the Series [ ] Notes to be purchased by the
Purchasers shall occur at the offices of Gardner, Carton & Douglas, Quaker
Tower, Suite 3400, 321 North Clark Street, Chicago, Illinois 60610 at 9:00 a.m.,
Chicago time, at a closing (the “CLOSING”) on [ ], [ ] or on such other Business
Day thereafter on or prior to [ ], [ ] as may be agreed upon by the Company and
the Purchasers. At the Closing the Company will deliver to each Purchaser the
Series [ ] Notes to be purchased by it in the form of a single Note (or such
greater number of Series [ ] Notes in denominations of at least $500,000 as such
Purchaser may request) dated the date of the Closing and registered in its name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number [__________] at [_________________]
Bank, [Insert Bank address, ABA number for wire transfers, and any other
relevant wire transfer information]. If at the Closing the Company shall fail to
tender such Series [ ] Notes to a Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 of the Note Purchase Agreement,
as modified or expanded by Section 4 hereof, shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights it may have by reason of such failure or such nonfulfillment.

4. Conditions to Closing. Each Purchasers obligation to purchase and pay for the
Series [ ] Notes to be sold to it at the Closing is subject to the fulfillment
to its satisfaction, prior to or at the Closing, of the conditions set forth in
Section 4 of the Note Purchase Agreement, as hereafter modified, and to the
following additional conditions:

[Set forth any modifications and additional conditions.]

5. Representations and Warranties of the Company. The Company represents and
warrants to the Purchasers that each of the representations and warranties
contained in Section 5 of the Note Purchase Agreement is true and correct as of
the date hereof (i) except that all references to “Purchaser” and “you” therein
shall be deemed to refer to the Purchasers hereunder, all references to “this
Agreement” shall be deemed to refer to the Note Purchase Agreement as
supplemented by this Supplement, all references to “Notes” therein shall be
deemed to include the Series [ ] Notes, and (ii) except for changes to such
representations and warranties or the Schedules referred to therein, which
changes are set forth in the attached Schedule 5.

6. Representations of the Purchasers. Each Purchaser confirms to the Company
that the representations set forth in Section 6 of the Note Purchase Agreement
are true and correct as to such Purchaser.

2

Exhibit 1.1-B

--------------------------------------------------------------------------------




7. Mandatory Prepayment of the Series [ ] Notes. [The Series [ ] Notes are not
subject to mandatory prepayment by the Company.] [On [ ], [ ] and on each [ ]
thereafter to and including [ ], [ ] the Company will prepay $[ ] principal
amount (or such lesser principal amount as shall then be outstanding) of the
Series [ ] Notes at par and without payment of the Make-Whole Amount or any
premium.]

8. Applicability of Note Purchase Agreement. Except as otherwise expressly
provided herein (and expressly permitted by the Note Purchase Agreement), all of
the provisions of the Note Purchase Agreement are incorporated by reference
herein and shall apply to the Series [ ] Notes as if expressly set forth in this
Supplement.

IN WITNESS WHEREOF, the Company and the Purchasers have caused this Supplement
to be executed and delivered as of the date set forth above.

DONALDSON COMPANY, INC.

By:   

Title:

[ADD PURCHASER SIGNATURE BLOCKS]

3

Exhibit 1.1-B

--------------------------------------------------------------------------------




Schedule A to Supplement

INFORMATION RELATING TO PURCHASERS

 

 

 

 

 

 

 

Name and Address of Purchaser

 

Principal Amount of Series
[  ] Notes to be Purchased

 

 

 

 

 

 

 

 

 

 

 

[NAME OF PURCHASER]

 

$

 

 

 

 

 

(1)     All payments by wire transfer

 

 

 

of immediately available
funds to:

 

 

 

 

 

with sufficient information
to identify the source and
application of such funds.

 

 

 

 

 

 

(2)     All notices of payments and

 

 

 

written confirmations of such

 

wire transfers:

(3) All other communications:

4

Exhibit 1.1-B

--------------------------------------------------------------------------------




Schedule 5 to Supplement

EXCEPTIONS TO REPRESENTATIONS
AND WARRANTIES

5

Exhibit 1.1-B

--------------------------------------------------------------------------------




Exhibit 1 to Supplement

[FORM OF SERIES [ ] NOTE]

6

Exhibit 1.1-B

--------------------------------------------------------------------------------




EXHIBIT 1.2(a)

[FORM OF SERIES 1998-A, TRANCHE 1, NOTE]

DONALDSON COMPANY, INC.

 

 

 

 

6.20% Senior Note, Series 1998, Tranche 1
Due July 15, 2005

 

 

 

 

No. [_____]

[Date]

 

$[_______]

PPN[______________]

 

 

 

FOR VALUE RECEIVED, the undersigned, DONALDSON COMPANY, INC. (herein

called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, promises to pay to [__________], or registered assigns,
the principal sum of $[ ] on July 15, 2005, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at
the rate of 6.20% per annum from the date hereof, payable semiannually, on July
15 and January 15 in each year, commencing with the July 15 or January 15 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 8.20% or (ii) 2% over the rate of
interest publicly announced by Bank of America National Trust & Savings
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America National Trust & Savings Association in
Chicago, Illinois or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of July 15, 1998 as from time to
time amended and supplemented, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein, and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Sections 6.1 (to the extent such representation is
required for such transfer) and 6.2 of the Note

Exhibit 1.2(a)

--------------------------------------------------------------------------------




Purchase Agreement. The Notes have not been registered under the Securities Act
of 1933, as amended.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

DONALDSON COMPANY, INC.

By:   

Title:

2

Exhibit 1.2(a)

--------------------------------------------------------------------------------




EXHIBIT 1.2(b)

[FORM OF SERIES 1998-A, TRANCHE 2, NOTE]

DONALDSON COMPANY, INC.

 

 

 

 

6.31% Senior Note, Series 1998, Tranche 2
Due July 15, 2008

 

 

 

 

No. [_____]

[Date]

 

$[_______]

PPN[______________]

 

 

 

FOR VALUE RECEIVED, the undersigned, DONALDSON COMPANY, INC. (herein

called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, promises to pay to [_________], or registered assigns,
the principal sum of $[ ] on July 15, 2008, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at
the rate of 6.31% per annum from the date hereof, payable semiannually, on July
15 and January 15 in each year, commencing with the July 15 or January 15 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 8.31% or (ii) 2% over the rate of
interest publicly announced by Bank of America National Trust & Savings
Association from time to time in Chicago, Illinois as its “base” or “prime”
rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America National Trust & Savings Association in
Chicago, Illinois or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of July 15, 1998 as from time to
time amended and supplemented, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein, and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Sections 6.1 (to the extent such representation is
required for such transfer) and 6.2 of the Note

Exhibit 1.2(b)

--------------------------------------------------------------------------------




Purchase Agreement. The Notes have not been registered under the Securities Act
of 1933, as amended.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

DONALDSON COMPANY, INC.

By:   

Title:

2

Exhibit 1.2(b)

--------------------------------------------------------------------------------




EXHIBIT 4.4(a)

FORM OF OPINION OF COUNSEL
TO THE COMPANY

The opinion of Dorsey & Whitney LLP, counsel for the Company, shall be to the
effect that:

1. The Company is a corporation duly incorporated, validly existing in good
standing under the laws of Delaware, and has all requisite corporate power and
authority to own and operate its properties, to carry on its business as now
conducted and to enter into and perform the Note Purchase Agreement.

2. The Note Purchase Agreement and the Notes have been duly authorized by proper
corporate action on the part of the Company, have been duly executed and
delivered by an authorized officer of the Company, and constitute the legal,
valid and binding agreements of the Company, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application relating to or affecting the enforcement of the rights of
creditors or by equitable principles, regardless of whether enforcement is
sought in a proceeding in equity or at law.

3. The offering, sale and delivery of the Notes do not require the registration
of the Notes under the Securities Act of 1933, as amended, or the qualification
of an indenture under the Trust Indenture Act of 1939, as amended.

4. No authorization, approval or consent of, and no designation, filing,
declaration, registration and/or qualification with, any United States federal
or Minnesota state Governmental Authority is necessary or required in connection
with the execution, delivery and performance by the Company of the Note Purchase
Agreement or the offering, issuance and sale by the Company of the Notes.

5. The issuance and sale of the Notes by the Company, the performance of the
terms and conditions of the Notes and the Note Purchase Agreement and the
execution and delivery of the Note Purchase Agreement do not conflict with, or
result in any breach or violation of any of the provisions of, or constitute a
default under, or result in the creation or imposition of any Lien on, the
property of the Company or any Subsidiary pursuant to the provisions of (i) the
Certificate of Incorporation or By-laws of the Company, (ii) any loan agreement
known to such counsel to which the Company or any Subsidiary is a party or by
which any of them or their property is bound, pursuant to which Indebtedness in
an amount in excess of $5,000,000 is

Exhibit 1.2(b)

--------------------------------------------------------------------------------




outstanding, (iii) any other Material agreement or instrument known to such
counsel to which the Company or any Subsidiary is a party or by which any of
them or their property is bound, (iv) any United States federal or Minnesota
state law (including usury laws) or regulation applicable to the Company, or (v)
to the knowledge of such counsel, any order, writ, injunction or decree of any
court or Governmental Authority applicable to the Company.

6. Except as disclosed in Schedule 5.8 to the Note Purchase Agreement, to the
knowledge of such counsel, there are no actions, suits or proceedings pending or
overtly threatened against, or affecting the Company or any Subsidiary, at law
or in equity or before or by any Governmental Authority, which are likely to
result, individually or in the aggregate, in a Material Adverse Effect.

7. Neither the Company nor any Subsidiary is (i) a “public utility company” or a
“holding company,” or an “affiliate” or a “subsidiary company” of a “holding
company,” or an “affiliate” of such a “subsidiary company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended (the “1935
Act”), (ii) a “public utility” as defined in the Federal Power Act, as amended,
or (iii) an “investment company” or an “affiliated person” thereof, as such
terms are defined in the Investment Company Act of 1940, as amended (the “1940
Act”).

8. The issuance of the Notes and the intended use of the proceeds of the sale of
the Notes do not violate or conflict with Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

The opinion of Dorsey & Whitney LLP shall cover such other matters relating to
the sale of the Notes as the Purchasers may reasonably request. With respect to
matters of fact on which such opinion is based, such counsel shall be entitled
to rely on appropriate certificates of public officials and officers of the
Company. For purposes of its opinion as to enforceability of the Note Purchase
Agreement and the Notes contained in paragraph 2, such counsel may assume that
the Note Purchase Agreement and the Notes are governed by the laws of the State
of Minnesota.

2

Exhibit 1.2(b)

--------------------------------------------------------------------------------




EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

The opinion of Gardner, Carton & Douglas, special counsel to the Purchasers,
shall be to the effect that:

1. The Company is a corporation organized and validly existing in good standing
under the laws of the State of Delaware, with all requisite corporate power and
authority, in the case of the Company, to enter into the Agreement and to issue
and sell the Notes.

2. The Agreement and the Notes have been duly authorized by proper corporate
action on the part of the Company, have been duly executed and delivered by an
authorized officer of the Company, and constitute the legal, valid and binding
agreements of the Company, enforceable in accordance with their terms, except to
the extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
relating to or affecting the enforcement of the rights of creditors or by
equitable principles, regardless of whether enforcement is sought in a
proceeding in equity or at law.

3. Based upon the representations set forth in the Agreement, the offering, sale
and delivery of the Notes do not require the registration of the Notes under the
Securities Act of 1933, as amended, nor the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.

4. The issuance and sale of the Notes and compliance with the terms and
provisions of the Notes and the Agreement will not conflict with or result in
any breach of any of the provisions of the Certificate of Incorporation or
By-Laws of the Company.

5. No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution and delivery of the Note Purchase
Agreement or the Notes.

The opinion of Gardner, Carton & Douglas also shall state that the opinion of
Dorsey & Whitney, delivered to you pursuant to the Agreement, is satisfactory in
form and scope to Gardner, Carton & Douglas, and, in its opinion, the Purchasers
and it are justified in relying thereon and shall cover such other matters
relating to the sale of the Notes as the Purchasers may reasonably request.

Exhibit 4.4(b)

--------------------------------------------------------------------------------